Case 1:19-cv-00032-JPJ-PMS Document 14 Filed 02/03/20 Page 1 of 22 Pageid#: 98




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION

 GREGORY WARREN KELLY,                          )
                                                )
                  Plaintiff,                    )     Case No. 1:19CV00032
                                                )
 v.                                             )     OPINION AND ORDER
                                                )
 TOWN OF ABINGDON, VIRGINIA,                    )     By: James P. Jones
                                                )     United States District Judge
                  Defendant.                    )

      Thomas E. Strelka, L. Leigh R. Strelka, N. Winston West, IV, and Brittany M.
 Haddox, STRELKA LAW OFFICE, PC, Roanoke, Virginia, for Plaintiff; Ramesh
 Murthy and Cameron S. Bell, PENN, STUART & ESKRIDGE, Abingdon, Virginia, for
 Defendant.

       In this civil case, the plaintiff, a former Town Manager, asserts claims

 against his former employer, the Town of Abingdon, Virginia, (“Town”), under the

 Americans with Disabilities Act (“ADA”), along with a state-law breach of

 contract claim for failure to honor an alleged severance agreement. The Town has

 moved to dismiss the Complaint for failure to state a claim upon which relief can

 be granted. Because the plaintiff has not averred facts sufficient to make out

 plausible claims of discrimination, retaliation, failure to accommodate, or

 interference under the ADA, I will grant the Motion to Dismiss as to Counts I

 through IV. I find that the plaintiff has stated a plausible claim for breach of

 contract, and I will therefore deny the Motion to Dismiss as to Count V.
Case 1:19-cv-00032-JPJ-PMS Document 14 Filed 02/03/20 Page 2 of 22 Pageid#: 99




                                        I.

       The Complaint alleges the following facts, which I must accept as true for

 purposes of deciding the Motion to Dismiss.

       Kelly worked for the Town from March 2005 until May 17, 2018, when he

 contends he was constructively discharged. The Town entered into an employment

 contract with Kelly on September 7, 2006, approval of which is reflected in Town

 Council meeting minutes.      In relevant part, the minutes state that Kelly’s

 compensation would include “[n]ine (9) [m]onths severance pay at the current

 amount of the Town Manager’s salary and benefits at the time of departure if

 serving in the capacity of Town Manager is not successful and the position of

 Town Attorney is not available.” Compl. Ex. B at 2, ECF No. 1-3. During his

 employment with the Town, Kelly alleges that his performance met or exceeded

 the Town’s legitimate expectations.

       Kelly suffers from high blood pressure, anxiety, and depression, for which

 he has taken daily medication. These disabilities affect his various daily life

 activities including sleeping, eating, and breathing.   Kelly alleges that his

 conditions were exacerbated by unprofessional and at times outrageous actions of

 several Town Council members and the Town’s Mayor, who were Kelly’s

 supervisors.




                                        -2-
Case 1:19-cv-00032-JPJ-PMS Document 14 Filed 02/03/20 Page 3 of 22 Pageid#: 100




       Kelly alleges that “he was continuously threatened with termination if he did

 not do as certain council members directed despite being bound by law and a strict

 code of local government ethics to implement only the policies enacted by the

 collective majority of the council.” Compl. ¶ 14, ECF No. 1. According to Kelly,

 these threats were pretextual and the unidentified counsel members harbored

 animus against Kelly because of his disabilities. Kelly avers that he “has been

 subjected to insults, invasions of privacy, disclosure of confidential information,

 and profane and obscene messages from Town leadership and has been publicly

 ridiculed and defamed on several occasions.” Id. ¶ 15. He filed charges of

 discrimination with the federal Equal Employment Opportunity Commission

 (“EEOC”) on September 13, 2017, and December 27, 2017, although the contents

 of those charges are not included in the Complaint. He states in a conclusory

 fashion that the Town retaliated against him for filing these charges.

       On January 10, 2018, Kelly’s counsel sent a letter to counsel for the Town

 that purported to set forth accommodations requests under the ADA. The letter

 was sent on behalf of Kelly and two other Town employees and made the same

 collective requests on behalf of all three individuals. The letter did not identify any

 particular disabilities or tie the requests to limitations associated with disabilities.

 The letter states that the “overall aim of these requests is to foster a well-running

 office, based on the principles of mutual respect, clear communication, and having


                                           -3-
Case 1:19-cv-00032-JPJ-PMS Document 14 Filed 02/03/20 Page 4 of 22 Pageid#: 101




 well-defined roles within the organization.” Id. at Ex. C. at 1, ECF No. 1-4. The

 letter sets forth the following requests:

              1. The Town Charter is a fundamental document that outlines
       the Council/Manager form of governance. The Charter is the bedrock
       upon which the Town exists today. Numerous negative issues have
       resulted among the parties because an individual did not understand
       their role as defined in the Charter. It is therefore essential that all
       Town Council members and Town Management have a nuanced
       understanding of the Charter. This is a Request that all Members of
       the Town Council and Town Management shall have a fundamental
       understanding of the Town Charter.

             2. The Town Council adopted a Code of Ethics. This is a
       Request that the Town Council and Town Management have a
       fundamental understanding of the Code of Ethics and that all parties
       continually work toward operating in total compliance with the Code
       of Ethics on a day-to-day basis.

              3. This is a Request that the Town Council acknowledge that it
       is inappropriate for members of Town Council to give directives to
       subordinate employees of Town Management. If the Town Council
       wishes to discuss modification of a Town employee’s duties, or have
       any criticism regarding that employee’s actions, omissions, or job
       duties, then the appropriate course of action would be for the member
       to address the issue with the appropriate supervisory employee of
       Town Management.

              4. This is a Request for members of Town Council to cease
       threatening the termination [of] a Town employee’s job on a weekly,
       sometimes daily basis. It is understood that in the course of
       management, certain situations do indeed warrant the threat of
       termination. However, a workplace in which staff are threatened with
       termination many times in a six-month period is an untenable working
       environment.

             5. This is a Request that the Town Council give greater
       consideration to diversity in hiring Town personnel with an emphasis
       on the hiring of women in management positions.
                                             -4-
Case 1:19-cv-00032-JPJ-PMS Document 14 Filed 02/03/20 Page 5 of 22 Pageid#: 102




             6. This is a Request that the Town Council recognize that it is
       the role of the Mayor to act as liaison between Town Council and
       Town Management.

             7. For an unknown reason, members of Town Council have
       consistently second-guessed a vast majority of information provided
       to them by Town Management. Trust appears to be an issue. Town
       Management works faithfully on behalf of the Town and members of
       Town Council. This is a Request that members of Town Council
       begin working together with Town Management on establishing trust
       between the parties.

             8. This is a Request that every member of Town Council utilize
       courtesy and care in all communications with Town Management.
       Consider tone of voice and word choice.

             9. This is a Request that all Town staff be treated equally in the
       eyes of the members of Town Council.

             10. This is a Request that Town Council be mindful of the
       bounds of individual employees’ roles within the Town structure.
       Staff members have consistently been directed by members of the
       Town Council to perform functions outside the scope of their
       employment. Should further direction be needed on this issue, this is a
       Request for written polices or job descriptions to clarify roles, duties
       and responsibilities.

              11. This is a Request that the Town Council acknowledge that
       this is a team. It is within the best interest of the Town for Town
       Council to support and defend Town Management, not fight Town
       Management.

              12. This is a Request that should a dearth of written policies
       effectuating the above requests not exist at the time these requests
       were submitted, that Town Council, working with Town
       Management, work in conjunction to draft written standing policies
       that provide guidance to all individuals.



                                         -5-
Case 1:19-cv-00032-JPJ-PMS Document 14 Filed 02/03/20 Page 6 of 22 Pageid#: 103




 Id. at 2–3. Approximately three months later, counsel representing the Town sent

 Kelly a letter in response saying that the Town would engage in an interactive

 process with him. When Kelly then attempted to communicate with the Town, he

 received no further reply.

        Kelly asserts that “due to the severe and pervasive hostile work environment

 targeting individuals with disabilities, [he] had no alternative but to resign his

 employment.” Compl. ¶ 20, ECF No. 1. He alleges that he “could perform the

 essential functions of his job as Town Attorney or Town Manager, as the case may

 be, with or without an accommodation, depending on the specific essential

 function.” Id. at ¶ 31. He does not identify the essential functions of those

 positions. He alleges that he “revealed his disabilities to his supervisors” but does

 not allege the date on which the revelation occurred or indicate which supervisors

 he informed. Id. at ¶ 33.

        Count I of the Complaint is a claim of discrimination in violation of the

 ADA.     Kelly states that the Town discriminated against him “by refusing to

 appropriately engage in a dialogue with him with regard to disability

 accommodations, ultimately denying [his] accommodation requests, threatening

 and/or harassing him, and treating [him] differently, and less favorably than,

 similarly situated employees.” Id. at ¶ 34.




                                          -6-
Case 1:19-cv-00032-JPJ-PMS Document 14 Filed 02/03/20 Page 7 of 22 Pageid#: 104




       Count II is a claim for retaliation in violation of the ADA. In this count,

 Kelly again states that the Town retaliated against him “by refusing to

 appropriately engage in a dialogue with him with regard to disability

 accommodations, ultimately denying [his] accommodation requests, threatening

 and/or harassing him, and treating [him] differently, and less favorably than,

 similarly situated employees.” Id. at ¶ 48. In addition, Kelly alleges that the

 Town’s failure to pay him a severance was retaliation for his requests for

 reasonable accommodations.

       Count III is a claim for failure to accommodate in violation of the ADA. In

 this count, he alleges that he “requested reasonable accommodations of short

 breaks and reduced stress, among other reasonable accommodations.” Id. at ¶ 62.

 He does not indicate when or to whom he made these requests.

       Count IV is a claim for interference under the ADA. Kelly alleges that

 “[t]he Town’s actions coerced [him] to forego accommodations to which he was

 otherwise entitled.” Id. at ¶ 76. “Specifically, Mr. Kelly did not take short breaks,

 as a reasonable accommodation, as he feared that he would receive written

 discipline or be terminated for a pretextual reason.” Id. at ¶ 77.

       Count V is a breach of contract claim under Virginia law. Kelly asserts that

 the Town had a contractual obligation to pay him nine months’ salary when his

 employment ended. The Town never made the severance payment.


                                           -7-
Case 1:19-cv-00032-JPJ-PMS Document 14 Filed 02/03/20 Page 8 of 22 Pageid#: 105




       The Town has moved to dismiss the Complaint pursuant to Federal Rule of

 Civil Procedure 12(b)(6). The Motion to Dismiss has been fully briefed and orally

 argued and is ripe for decision.

                                          II.

       Federal pleading standards require that a complaint contain a “short and

 plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.

 Civ. P. 8(a)(2). A Rule 12(b)(6) motion to dismiss tests the legal sufficiency of a

 complaint to determine whether the plaintiff has properly stated a claim. Edwards

 v. City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). In order to survive a

 motion to dismiss, the plaintiff must “state[] a plausible claim for relief” that

 “permit[s] the court to infer more than the mere possibility of misconduct” based

 upon its “judicial experience and common sense.” Ashcroft v. Iqbal, 556 U.S. 662,

 679 (2009). In evaluating a pleading, the court accepts as true all well-pled facts.

 Id. A complaint does not need detailed factual allegations to survive a motion to

 dismiss; however, it must have more than labels and conclusions or a recitation of

 the elements of the cause of action. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

 (2007).   “While legal conclusions can provide the framework of a complaint, they

 must be supported by factual allegations.” Iqbal, 556 U.S. at 679.




                                          -8-
Case 1:19-cv-00032-JPJ-PMS Document 14 Filed 02/03/20 Page 9 of 22 Pageid#: 106




                            A. Timeliness of ADA Claims.

       The Town first argues that to the extent any of Kelly’s ADA claims are

 based on allegations that were contained in his first two EEOC charges, those

 claims are untimely because Kelly failed to file suit within 90 days of receiving

 Dismissal and Notice of Rights letters from the EEOC regarding those charges.

 Kelly responds that all three of his EEOC charges pertained to the same ongoing

 course of conduct, and the continuing violation doctrine therefore renders his

 claims timely because he filed suit within 90 days of receiving a Dismissal and

 Notice of Rights letter regarding his third and final EEOC claim.

       An employee who files a charge with the EEOC alleging violation of rights

 under the ADA must file suit in federal court within 90 days of the date the EEOC

 notifies the employee that the charge has been dismissed. 42 U.S.C. § 2000e-

 5(f)(1). The plaintiff concedes that he did not file suit within 90 days of receiving

 Dismissal and Notice of Rights letters related to his first two EEOC charges. A

 number of courts have held that when a plaintiff has filed a series of EEOC charges

 but has not filed suit within 90 days of dismissal of the earlier-filed charges, the

 notice of dismissal of the final charge does not serve to revive time-barred claims

 raised in the earlier charges. See, e.g., Wade v. Knoxville Utils. Bd., 259 F.3d 452,

 460 (6th Cir. 2001); Bowen-Hooks v. City of New York, 13 F. Supp. 3d 179, 203

 (E.D.N.Y. 2014); Woods v. Lancaster Indep. Sch. Dist., 834 F. Supp. 2d 512, 516


                                          -9-
Case 1:19-cv-00032-JPJ-PMS Document 14 Filed 02/03/20 Page 10 of 22 Pageid#: 107




  (N.D. Tex. 2011); Felix v. City & Cty. of Denver, 729 F. Supp. 2d 1243, 1250–51

  (D. Colo. 2010).

        “[T]he continuing violation theory does not eliminate the requirement that a

  plaintiff file a judicial action within ninety days of receipt of notice of the right to

  sue.” Brown v. Hartshorne Pub. Sch. Dist. No. 1, 926 F.2d 959, 962 (10th Cir.

  1991). The continuing violation doctrine, which tolls the statute of limitations for

  filing a claim with the EEOC, is meant to ensure “that meritorious discrimination

  claims are not pretermitted because the claimant needed to experience a pattern of

  repeated acts before she could be expected to realize that the individual acts were

  discriminatory in nature.” Loubriel v. Fondo del Seguro del Estado, 694 F.3d 139,

  144 (1st Cir. 2012).

               This purpose would not be served by extending the 90-day
        filing period . . . . By the time that she receives a right-to-sue notice, a
        claimant is necessarily aware of the defendant’s discriminatory
        conduct; she has by then already recognized the occurrence of
        discrimination and filed her administrative claim.

  Id.; see also Gibbs v. Gen. Motors Corp., 104 F. App’x 580, 582 (7th Cir. 2004)

  (unpublished) (“Gibbs cannot avail herself of the continuing-violation doctrine

  because she obviously believed that the time-barred acts were discriminatory when

  she filed EEOC charges in early 2001.”).

        I agree with these decisions and am inclined to conclude that the claims

  raised in Kelly’s first two EEOC charges are now time-barred. The problem is that


                                            -10-
Case 1:19-cv-00032-JPJ-PMS Document 14 Filed 02/03/20 Page 11 of 22 Pageid#: 108




  the Complaint contains no information about the claims of those two EEOC

  charges, nor does it set forth the contents of Kelly’s third EEOC charge, on which

  this suit is presumably based. I therefore cannot rule on whether any or all of

  Kelly’s claims asserted in this case are time-barred. The plaintiff has not provided

  the court with the information necessary to find that he timely filed suit on the

  claims he has asserted here.

        “Ordinarily, a defense based on the statute of limitations must be raised by

  the defendant through an affirmative defense, see Fed. R. Civ. P. 8(c), and the

  burden of establishing the affirmative defense rests on the defendant.” Goodman

  v. Praxair, Inc., 494 F.3d 458, 464 (4th Cir. 2007). Therefore, the question of

  whether a claim is time-barred usually cannot be resolved on a motion to dismiss,

  except “in the relatively rare circumstances where facts sufficient to rule on an

  affirmative defense are alleged in the complaint.” Id. Those circumstances are not

  present here, so I will deny the Motion to Dismiss on statute of limitations

  grounds.

                                 B. Count I: Discrimination.

        The ADA protects qualified individuals with disabilities from discrimination

  on the basis of their disabilities. 42 U.S.C. § 12112(a); Rohan v. Networks

  Presentations LLC, 375 F.3d 266, 278-79 (4th Cir. 2004). A qualified individual is

  “an individual who, with or without reasonable accommodation, can perform the


                                          -11-
Case 1:19-cv-00032-JPJ-PMS Document 14 Filed 02/03/20 Page 12 of 22 Pageid#: 109




  essential functions of the employment position that such individual holds or

  desires.” 42 U.S.C. § 12111(8).

               In an ADA wrongful discharge case, a plaintiff establishes a
        prima facie case if he demonstrates that (1) he is within the ADA’s
        protected class; (2) he was discharged; (3) at the time of his discharge,
        he was performing the job at a level that met his employer’s legitimate
        expectations; and (4) his discharge occurred under circumstances that
        raise a reasonable inference of unlawful discrimination.

  Haulbrook v. Michelin N. Am., 252 F.3d 696, 702 (4th Cir. 2001).

        In this case, Kelly claims that he was constructively discharged.           “The

  constructive-discharge doctrine contemplates a situation in which an employer

  discriminates against an employee to the point such that his working conditions

  become so intolerable that a reasonable person in the employee’s position would

  have felt compelled to resign.” Green v. Brennan, 136 S. Ct. 1769, 1776 (2016)

  (internal quotation marks and citation omitted). In such a situation, the law will

  treat the employee’s resignation as a discharge. Id.

        “In assessing intolerability, the frequency of the conditions at issue is

  important.” Evans v. Int’l Paper Co., 936 F.3d 183, 193 (4th Cir. 2019). “[W]hen

  the conduct is isolated or infrequent, it is less likely to establish the requisite

  intolerability.” Id. “Further, difficult or unpleasant working conditions, without

  more, are not so intolerable as to compel a reasonable person to resign.” Id. The

  question is not whether resigning was the plaintiff’s wisest or best choice under the

  circumstances, but rather whether a reasonable person in the plaintiff’s position
                                          -12-
Case 1:19-cv-00032-JPJ-PMS Document 14 Filed 02/03/20 Page 13 of 22 Pageid#: 110




  “would have had no choice but to resign.” Perkins v. Int’l Paper Co., 936 F.3d

  196, 212 (4th Cir. 2019) (internal quotation marks and citation omitted). This

  standard is higher than the severity or pervasiveness required to prove a hostile

  environment harassment claim. Id.

        Kelly’s allegations supporting his constructive discharge theory are vague at

  best. He alleges that he was continuously threatened with termination and was

  “subjected to insults, invasions of privacy, disclosure of confidential information,

  and profane and obscene messages from Town leadership and has been publicly

  ridiculed and defamed on several occasions.” Compl. ¶ 15, ECF No. 1. He cites

  no specific instances in support of these conclusory allegations, nor does he allege

  who subjected him to these hardships. He contends that the Town refused to

  engage in an interactive process with him to determine appropriate

  accommodations for his disabilities.           Finally, he asserts that the Town

  discriminated or retaliated against him either for filing EEOC charges or because

  of his disabilities and accommodations requests, or both.

        To survive a motion to dismiss, Kelly’s “[f]actual allegations must be

  enough to raise a right to relief above the speculative level,” to one that is

  “plausible on its face,” rather than merely “conceivable.” Bell Atl. Corp., 550 U.S.

  at 555, 570. The sparse, imprecise allegations set forth in the Complaint do not

  satisfy that test.   Kelly has not plausibly alleged that he was constructively


                                          -13-
Case 1:19-cv-00032-JPJ-PMS Document 14 Filed 02/03/20 Page 14 of 22 Pageid#: 111




  discharged. As this is a required element of his disability discrimination claim

  under the ADA, I will dismiss Count I for failure to state a claim upon which relief

  can be granted.

        Even if the allegations were sufficient to establish a constructive discharge,

  Count I would fail because Kelly has not plausibly alleged that his job performance

  met his employer’s legitimate expectations. Kelly’s allegations on this point are

  entirely conclusory. A plaintiff must do more than simply recite the elements of

  his cause of action. Here, Kelly pleads no facts in support of his claim that he was

  performing to his employer’s expectations.       Similarly, he has not adequately

  alleged that he could perform the requirements of his job with or without

  reasonable accommodations. He therefore has not plausibly alleged that he is a

  qualified individual with a disability. Again, he merely recites this legal element

  without providing any details about the essential functions of his position, how his

  disabilities affected his ability to perform those essential functions, or how

  reasonable accommodations might have helped him to perform those functions.

  For these reasons as well, I will grant the Motion to Dismiss as to Count I.

        Finally, aside from conclusory assertions, there are no factual allegations in

  the Complaint that raise a reasonable inference of disability-based discrimination.

  Kelly cannot rely solely on his own speculation that he was mistreated due to his

  disabilities. He must allege some facts tending to show that the mistreatment he


                                          -14-
Case 1:19-cv-00032-JPJ-PMS Document 14 Filed 02/03/20 Page 15 of 22 Pageid#: 112




  claims to have suffered was causally related to his disabilities. Because he has not

  done so, his claim of disability discrimination must be dismissed.

                                 C. Count II: Retaliation.

           To establish a claim of retaliation under the ADA, a plaintiff must show that

  “(1) he engaged in protected conduct, (2) he suffered an adverse action, and (3) a

  causal link exists between the protected conduct and the adverse action.” Reynolds

  v. Am. Nat’l Red Cross, 701 F.3d 143, 154 (4th Cir. 2012). Kelly’s retaliation

  claim suffers from shortcomings similar to those that plague his discrimination

  claim.

           The first adverse action alleged by Kelly is constructive discharge. As I

  have already held, the allegations in the Complaint are insufficient to establish the

  intolerability necessary to establish a constructive discharge.    Kelly next alleges

  that the Town retaliated against him for requesting reasonable accommodations by

  failing to pay him the severance money he was owed. While this could amount to

  an adverse action supporting a retaliation claim, Kelly must plausibly allege that

  there was a causal link between his request for accommodations or other protected

  activity and the Town’s refusal to issue a severance payment. The Complaint

  contains nothing more than conclusions on this point, stating only that “[t]he Town

  retaliated against Mr. Kelly regarding the denial of severance” and “would not

  have denied his severance . . . but for Mr. Kelly’s disabilities and/or requests for


                                            -15-
Case 1:19-cv-00032-JPJ-PMS Document 14 Filed 02/03/20 Page 16 of 22 Pageid#: 113




  reasonable accommodations.”       Compl. ¶ 53, ECF No. 1.        These boilerplate

  statements do not meet federal pleading standards. Because Kelly has failed to

  state a plausible claim of retaliation under the ADA, I will grant the Motion to

  Dismiss as to Count II.

                        D. Count III: Failure to Accommodate.

        The ADA requires an employer to “make reasonable accommodations for an

  applicant or an employee’s disability.” EEOC v. Fed. Express Corp., 513 F.3d

  360, 371 (4th Cir. 2008). The applicable regulation provides:

        To determine the appropriate reasonable accommodation it may be
        necessary for the covered entity to initiate an informal, interactive
        process with the individual with a disability in need of the
        accommodation. This process should identify the precise limitations
        resulting from the disability and potential reasonable accommodations
        that could overcome those limitations.

  29 C.F.R. § 1630.2(o)(3). To state a claim for failure to accommodate, a plaintiff

  must plausibly allege “(1) that he was an individual who had a disability within the

  meaning of the statute; (2) that the employer had notice of his disability; (3) that

  with reasonable accommodation he could perform the essential functions of the

  position; and (4) that the employer refused to make such accommodations.”

  Wilson v. Dollar Gen. Corp., 717 F.3d 337, 345 (4th Cir. 2013) (internal quotation

  marks, alterations, and citations omitted).

        Kelly’s failure to accommodate claim must be dismissed because he has not

  alleged facts showing that he could perform the essential functions of his job with

                                           -16-
Case 1:19-cv-00032-JPJ-PMS Document 14 Filed 02/03/20 Page 17 of 22 Pageid#: 114




  reasonable accommodations. As noted above, he does not even allege what the

  essential functions of his job were, nor does he state if or how his disabilities

  impacted him in the workplace. While he references a request to take short breaks,

  he does not explain why short breaks were necessitated by his disabilities or how

  they would have helped him to perform the essential functions of his job. See id.

  (explaining that reasonableness of the request is only one part of the inquiry, and

  the plaintiff “must also show that with this accommodation he was a qualified

  individual — that is, he could have performed the essential functions of his

  position”).

        Kelly suggests that the Town is liable for failure to accommodate simply

  because it did not engage in an interactive process with him. The Fourth Circuit

  has rejected that argument.      “[E]ven if an employer’s duty to engage in the

  interactive process is triggered, the employer’s liability for failing to engage in that

  process may collapse for a number of reasons,” including “if the employee cannot

  identify a reasonable accommodation that would have been possible” or if the

  employer and employee could not have found a reasonable accommodation that

  would have allowed the employee to perform the essential job functions. Id. at

  347. “[A]n employee cannot base a reasonable accommodation claim solely on the

  allegation that the employer failed to engage in an interactive process.” Walter v.

  United Airlines, Inc., No. 99-2622, 2000 WL 1587489, at *4 (4th Cir. Oct. 25,


                                            -17-
Case 1:19-cv-00032-JPJ-PMS Document 14 Filed 02/03/20 Page 18 of 22 Pageid#: 115




  2000) (unpublished). Instead, the plaintiff is required to show that “the employer’s

  failure to engage in the interactive process resulted in the failure to identify an

  appropriate accommodation for the disabled employee.” Id.

        While the January 10, 2018, letter from Kelly’s counsel purports to set forth

  accommodation requests, the requests are not tied to limitations caused by any

  particular disabilities and are not even specific to Kelly. Rather, the requests

  appear to address general workplace grievances. Kelly has not alleged any facts to

  suggest that he and the Town could have arrived at reasonable accommodations

  had they engaged in an interactive process. He has not alleged the limitations

  caused by his disabilities or the job functions they affected. The scant allegations

  in the Complaint are insufficient to state a plausible failure-to-accommodate claim.

  I will grant the Motion to Dismiss as to Count III.

                              E. Count IV: Interference.

        The ADA provides that

               It shall be unlawful to coerce, intimidate, threaten, or interfere
        with any individual in the exercise or enjoyment of, or on account of
        his or her having exercised or enjoyed, or on account of his or her
        having aided or encouraged any other individual in the exercise or
        enjoyment of, any right granted or protected by this chapter.

  42 U.S.C. § 12203(b).        There are few appellate decisions construing this

  subsection.   The Seventh Circuit has found that a plaintiff alleging ADA

  discrimination must show:


                                          -18-
Case 1:19-cv-00032-JPJ-PMS Document 14 Filed 02/03/20 Page 19 of 22 Pageid#: 116




        (1) she engaged in activity statutorily protected by the ADA; (2) she
        was engaged in, or aided or encouraged others in, the exercise or
        enjoyment of ADA protected rights; (3) the defendants coerced,
        threatened, intimidated, or interfered on account of her protected
        activity; and (4) the defendants were motivated by an intent to
        discriminate.

  Frakes v. Peoria Sch. Dist. No. 150, 872 F.3d 545, 550–51 (7th Cir. 2017).

  “Protected activities are those statutorily protected under the ADA,” including

  “formal complaints of discrimination.”         Id. at 551.     A request for an

  accommodation is protected activity. See Haulbrook, 252 F.3d at 706. The EEOC

  has issued guidance in which it sets forth several examples of conduct that would

  be considered interference. The example most applicable here is “coercing an

  individual to relinquish or forgo an accommodation to which he or she is otherwise

  entitled.”   U.S. Equal Emp. Opportunity Comm’n, Enforcement Guidance on

  Retaliation and Related Issues, No. 915.004, 2016 WL 4688886, at *26 (2016).

        As with his other ADA claims, Kelly has not alleged enough facts to raise

  his interference claim above the speculative level. While he claims he requested

  short breaks and reduced stress, he does not indicate when or to whom he made

  those requests. Assuming that those requests qualify as protected activity, the

  Complaint contains no factual allegations showing that the Town coerced,

  threatened, intimidated, or interfered on account of Kelly’s protected activity.

  Kelly makes a vague allegation that he was threatened with termination, but that

  allegation is in no way tied to his request for accommodations, either temporally or

                                          -19-
Case 1:19-cv-00032-JPJ-PMS Document 14 Filed 02/03/20 Page 20 of 22 Pageid#: 117




  in any other sense. Kelly’s assertion that he did not take short breaks because “he

  feared that he would receive written discipline or be terminated for a pretextual

  reason,” Compl. ¶ 77, ECF No. 1, speaks only to his own subjective mindset, not to

  any action of the Town.

        Without    further     details   regarding   Kelly’s   alleged   request    for

  accommodations and the Town’s treatment of him, I cannot find that Kelly has

  stated a plausible claim for interference under the ADA. I will therefore grant the

  Motion to Dismiss as to Count IV.

                             F. Count V: Breach of Contract.

        Because I have dismissed Kelly’s ADA claims, which provide the basis for

  federal question jurisdiction, I could decline to exercise supplemental jurisdiction

  over the state law breach of contract claim. 28 U.S.C. § 1367(c)(3). I will exercise

  supplemental jurisdiction over Count V, however, because plaintiff’s counsel

  indicated several times during oral argument that he intends to move to amend the

  Complaint to add further factual allegations in support of the ADA claims. In light

  of that stated intention, I find that retaining jurisdiction over this case will best

  conserve judicial and party resources.

        Under Virginia law, the elements of a breach of contract claim are: “(1) a

  legally enforceable obligation of a defendant to a plaintiff; (2) the defendant’s

  violation or breach of that obligation; and (3) injury or damage to the plaintiff


                                           -20-
Case 1:19-cv-00032-JPJ-PMS Document 14 Filed 02/03/20 Page 21 of 22 Pageid#: 118




  caused by the breach of obligation.” Navar, Inc. v. Fed. Bus. Council, 784 S.E.2d

  296, 299 (Va. 2016) (internal quotation marks and citations omitted). The Town

  argues that Kelly cannot show a legally enforceable obligation because a Virginia

  statute states that hiring of employees of localities “shall be without a definite

  term.” Va. Code Ann. § 15.2-1503(A). The Town Charter similarly states that

  employees may be dismissed at any time.

        I am unpersuaded by this argument.         The employment agreement as

  summarized in the Town Council meeting minutes does not purport to set a term of

  years for Kelly’s appointment or to render him anything other than an at-will

  employee. The agreement does not indicate that Kelly can only be terminated for

  cause. It simply states that “if serving in the capacity of Town Manager is not

  successful and the position of Town Attorney is not available,” Kelly will be

  entitled to severance pay equal to nine months of his current salary and benefits.

  Compl. Ex. B at 2, ECF No. 1-3.

        It is not clear from the minutes what the parties intended by the phrase “not

  successful.”   At oral argument, plaintiff’s counsel suggested that the Town

  possesses a written contract, executed by the Town and Kelly. The actual contract

  may be more precise than the summary contained in the meeting minutes, and

  Kelly will presumably gain access to it in discovery. If the written contract is

  ambiguous, parol evidence gathered during discovery may shed some light on what


                                         -21-
Case 1:19-cv-00032-JPJ-PMS Document 14 Filed 02/03/20 Page 22 of 22 Pageid#: 119




  the parties intended. But the meeting minutes clearly indicate that the parties

  agreed to a severance. Based on Kelly’s resignation and the alleged tensions with

  his supervisors, it is plausible that Kelly’s tenure as Town Manager was not

  successful and that the Town therefore owed him a severance payment, which it

  did not pay. At this early stage of the proceedings, the allegations are enough to

  support a claim of breach of contract. I will therefore deny the Motion to Dismiss

  as to Count V.

                                         III.

        In summary, I find that the present Complaint is legally insufficient except

  for the claim of breach of contract. Accordingly, the Motion to Dismiss, ECF No.

  3, is GRANTED IN PART and DENIED IN PART. The Motion is GRANTED as

  to Counts I, II, III, and IV, and it is DENIED as to Count V. Any request to amend

  the Complaint must be sought by a written motion including as an exhibit the

  proposed Amended Complaint, which motion must be filed within 14 days hereof.

        It is so ORDERED.


                                                ENTER: February 3, 2020

                                                /s/ JAMES P. JONES
                                                United States District Judge




                                         -22-
